Case: 1:20-cv-00878-SJD-KLL Doc #: 12 Filed: 03/16/21 Page: 1 of 1 PAGEID #: 275

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

John Klosterman, Case Number: 1:20cv878

Plaintiff,
V. : Judge Susan J. Dlott
Richard Boydston, et al..

Defendant.

ORDER
This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate judge reviewed
the pleadings and filed with this Court on February 16, 2021 a Report and Recommendation
(Doc. 9). No objections have been filed and the time for filing objections expired March 2,

2021.
The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.
Accordingly, Defendant’s Motion to Dismiss (Doc. 5) is GRANTED on the basis that the

Court lacks subject matter jurisdiction over this case.

Stan 1 Dytt

Susan J. Dlott
United States District Judge

IT 1S SO ORDERED.
